Citation Nr: 0332975	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  01-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for residuals of head 
and neck injuries.

3.  Entitlement to service connection for chest pains. 

4.  Entitlement to service connection for an abnormal 
electrocardiogram (EKG).

5.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.

6.  Entitlement to a compensable evaluation for varicose 
veins of the right lower extremity.

7.  Entitlement to a compensable evaluation for varicose 
veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1977 and from June 1986 to February 1990.  While there is no 
DD-214 of record, it also appears the veteran served on 
active duty between September 1977 and June 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The RO previously adjudicated the veteran's claims of 
entitlement to service connection for chest pains and an 
abnormal EKG together.  For the sake of clarity, the Board 
has separated the issues and will render a decision on the 
merits in two separate discussions.

The veteran's claims of entitlement to compensable 
evaluations for varicose veins of the right and left lower 
extremities will be addressed in the REMAND portion of the 
instant decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In a May 1992 rating decision, VA denied the veteran's 
claim of entitlement to service connection for right ear 
hearing loss.  

3.  Evidence submitted since the May 1992 denial of the 
veteran's claim does bear directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  There is no competent medical evidence of current right 
ear hearing loss.

5.  There is no competent medical evidence of any current 
residuals of a head or neck injury.

6.  There is no competent medical evidence of any current 
chest disability.   

7.  An abnormal EKG is not a disease, an injury, or a 
physical or mental defect.

8. The veteran received the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.

9.  There is no competent medical evidence of any current 
skin condition, which is causally or etiologically related to 
an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1.  The RO's May 1992 rating decision denying entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.      §§ 3.104(a), 
20.302, 20.1103 (2003). 

2. The evidence received subsequent to the May 1992 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for right ear 
hearing loss have been met. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  Right ear hearing loss was not incurred in or aggravated 
during service. 
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2003).

4.  Residuals of a head and neck injury were not incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303  (2003).

5.  Chest pains were not incurred in or aggravated during 
service.  38 U.S.C.A.    §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2003).

6. An abnormal EKG is not a disability. 38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.1 (2003).

7.  The veteran is presumed to have been exposed during his 
period of service to an herbicide agent. 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001); 38 U.S.C.A. § 1116(a)(3) (West 2002).

8.  A skin condition, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112(c), 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claims were filed before enactment of the law since VA had 
not finally completed adjudication of the claim before the 
law was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  Regardless of whether the VCAA 
applies to this claim, the fact is that there has been 
compliance with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folders.  The RO 
has obtained all VA evidence identified by the veteran.  In 
July 2002, the RO sent a letter to the veteran explaining the 
VCAA and asking him to submit certain information in 
connection with his claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Moreover, the veteran's 
claims were readjudicated pursuant to the VCAA in the January 
2003 Decision Review Officer decision and the new duty to 
assist and notice provisions were provided to the veteran in 
the January 2003 supplemental statement of the case (SSOC).  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the July 2002 VCAA notification letter 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  Recently in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010, slip op. 
at 18 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated 38 C.F.R. §3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  In the instant case, while the 
veteran was given 30 days to respond to the July 2002 notice, 
he was also notified that he had up to one year to submit the 
requested information.  More than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claims.  The veteran has been accorded ample 
opportunity to submit evidence and argument and has not 
indicated that he has additional evidence to submit.  
Therefore, to the extent the new law is more favorable to the 
claimant, and to the extent it has not prejudiced him since 
VA has properly notified and assisted him, it would be 
harmless error for the Board to consider compliance with the 
VCAA if it did not, in fact, apply to these claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

Initially, the Board notes that the veteran was not provided 
the criteria necessary to reopen his claim of entitlement to 
service connection for right ear hearing loss.  However, as 
the Board has found that the veteran has submitted new and 
material evidence, the decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Laws and regulations

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.   "If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994).  

The regulations governing reopening of previously and finally 
denied claims were revised effective the date of publication 
on August 29, 2001.  These regulations redefine new and 
material evidence and the duty to assist in applications to 
reopen previously and finally denied claims.  As the instant 
claim to reopen was filed prior to August 29, 2001, the 
revised regulations specific to such claims are inapplicable 
to the instant appeal.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The May 1992 rating decision denied the veteran's claim of 
entitlement to service connection for right ear hearing loss 
on the basis that he did not have any current hearing loss.  
Notice of the decision was mailed to the veteran in May 1992.  
The veteran did not file a notice of disagreement and as 
such, the matter became final. 38 C.F.R. § 20.302(a).

At the time of the May 1992 decision, the following evidence 
was of record: the  veteran's service medical records, which 
contained some findings of bilateral high frequency hearing 
loss; a January 1991 report of VA examination which was 
devoid of any complaints or findings with respect to right 
ear hearing loss; and a March 1992 report of VA examination 
which indicated that audiometric pure tone results for the 
right ear were within normal limits.  

Since the May 1992 final decision, additional evidence has 
been submitted and associated with the veteran's claims 
folders.  Specifically, this evidence consists of: statements 
of the veteran indicating he has right ear hearing loss 
related to service; VA outpatient treatment records dated in 
1998 which indicate the veteran had mild sensorineural 
hearing loss of the right ear; and a September 1999 report of 
VA examination which found the veteran's right ear hearing 
was within normal limits for VA rating purposes.

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim, which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The medical evidence received by VA since May 1992 
is new, in that it was not previously of record.  Moreover, 
it is relevant and probative with respect to the crucial 
matter, i.e. the presence of a current disability of the 
right ear.  Consequently, the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for right ear hearing loss is successful.  


II.  Service connection

The veteran contends that he is entitled to service 
connection for right ear hearing loss, residuals of head and 
neck injuries, chest pains, an abnormal EKG, and a skin 
condition secondary to Agent Orange Exposure.    

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A.  Entitlement to service connection for right ear hearing 
loss.

A review of twenty plus years worth of service medical 
records reveals the veteran had mild bilateral high frequency 
hearing loss upon examination in August 1980 and September 
1987.  The veteran's separation examination is not of record.

Shortly after his discharge from service, the veteran was 
afforded a VA examination in January 1991.  The veteran did 
not complain of any right ear hearing loss.  The physical 
examination of the veteran's ears was negative. 

Upon VA examination in March 1992, the veteran complained of 
a decline in his hearing.  Physical examination revealed the 
veteran's tympanic membranes were intact and there was 
minimal cerumen.  Audiometric pure tone results for the right 
ear indicated hearing was within normal limits as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
20
25
LEFT
NA
5
0
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.

VA outpatient treatment records dated between 1998 and 2000 
indicate the veteran had mild sensorineural hearing loss of 
the right ear in October 1998.  However, upon VA examination 
in September 1999 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
25
30
35
LEFT
NA
10
25
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for right 
ear hearing loss.  For a hearing loss claim, impaired hearing 
will be considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores, using the 
Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 
3.385.  In the instant case, while there was some evidence of 
high frequency hearing loss in service and mild sensorineural 
hearing loss in 1998, the fact remains, the veteran does not 
meet the criteria set out above to establish right ear 
hearing loss for VA compensation purposes.
  
While the veteran himself has indicated that he has right ear 
hearing loss related to service, the Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current symptomatology was 
caused by his active service is neither competent nor 
probative of the issue in question. For this and the reasons 
listed above, as the preponderance of the evidence is against 
the veteran's claim, it must be denied.



B.  Entitlement to service connection for residuals of head 
and neck injuries.

Service medical records were reviewed and indicate the 
following.  With regard to the veteran's neck, in October 
1976 the veteran complained of an injury to his neck. He was 
diagnosed with cervical muscle spasm.  X-rays of the 
veteran's cervical spine in June 1984 were negative except 
for a congenital fusion of C2 to C3.  Additional x-rays of 
the veteran's cervical spine taken in July 1984, show no 
acute injury to the cervical spine.  Finally, the veteran 
reported neck pain as a result of a motor vehicle accident in 
November 1989.  Range of motion of the veteran's neck was 
within normal limits.  The veteran was diagnosed with lower 
cervical dysfunction.  There were no further complaints in 
service.  

Service medical records were also reviewed for indications of 
a head injury and any resulting residuals.  In July 1984, the 
veteran hit his head on the bottom of a pool and incurred a 
laceration to his scalp and a cervical sprain.  Follow-up 
reports indicate the veteran's laceration was well healed and 
had no infections.  There were no further complaints in 
service.

In January 1991, the veteran was afforded a VA examination.  
While the veteran's scalp laceration was noted, the veteran 
made no complaints with respect to his neck or back.  
Physical examination of the veteran's head and 
musculoskeletal system was negative.

VA outpatient treatment records dated between 1998 and 1999 
were devoid of any complaints with respect to the veteran's 
head or neck.  A September 1999 VA examination was also 
negative for any complaints referable to the veteran's head 
or neck.  Finally, VA outpatient treatment records dated 
between 1999 and 2000 reveal the veteran simply complained of 
neck pain in February 2000, with no resulting diagnosis.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
residuals of head and neck injuries.  While the veteran's 
service medical records reflect complaints of neck pain in 
connection with a motor vehicle accident and confirm the 
veteran incurred a laceration to his head, the mere fact is 
not enough to establish a chronic disorder of the head or 
neck in service. There were no manifestations sufficient to 
identify any disease entity of the head or neck in service 
and further, while there is no separation examination of 
record, shortly after the veteran's discharge from service, a 
January 1991 VA examination was negative for any residuals of 
a head or neck injury. 38 C.F.R. § 3.303(b).

 While the veteran has reported his residuals as ongoing 
conditions, the first evidence of any post-service complaints 
with respect to his neck are in 2000 and there were no post-
service complaints in regard to his head.   An additional VA 
medical examination or medical opinion is not necessary to 
make a decision in the case at bar. 38 U.S.C.A. §5103A(d).  
As previously stated, there is no competent evidence that the 
veteran has any current residuals of a head or neck injury. 
While the veteran himself has indicated that he has residuals 
related to service injuries,  he is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical. Espiritu, supra.  For this and 
the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.

C.  Entitlement to service connection for chest pains.

Service medical records indicate the veteran complained of 
chest pains in February 1978.  Chest x-rays showed no 
significant abnormality.  X-rays taken previously of the 
veteran's chest in 1972 and 1974 were also negative. The 
veteran complained of 
left sided chest pain of 2 to 3 month duration in October 
1987, which after examination, was felt to be probably 
neuromuscular in nature. Chest x-rays taken just prior to 
this complaint in September 1987, were normal.   There were 
no further complaints in service.

On initial VA examination in January 1991, shortly after the 
veteran's discharge from service, the veteran had no 
complaints of chest pain. The veteran's cardiovascular 
examination was negative.

VA outpatient treatment records dated between 1998 and 1999 
are devoid of any complaints of chest pains.  Upon VA 
examination in September 1999, the veteran complained of 
chest pain related to exertion. He did indicate that all 
previous stress tests taken were negative.  The examiner 
noted the veteran had been previously found to have a right 
bundle branch block. Physical examination showed no shortness 
of breath or cough.  His heart had regular sinus rhythm and 
there were no murmurs.  The examiner indicated the veteran 
probably had ischemic heart disease and it was noted that a 
treadmill test was pending. 

VA outpatient treatment records dated in September 1999 
indicate the exercise tolerance test was cancelled because of 
the right bundle branch block.  A dobutamine stress 
echocardiogram was ordered.  While there is no record of this 
test being performed, the veteran was afforded an additional 
VA examination in January 2001.  The examiner indicated the 
veteran complained of chest pains and that he had a positive 
history of coronary spasm.  The examiner noted that there was 
no evidence of any significant disease at the time of 
examination except for some mild varicosities.  The previous 
clot had been dissolved with anticoagulant.  The doctor 
stated that an EKG performed in September 1999 was normal.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for chest 
pains.  While the veteran's service medical records reflect 
complaints of chest pain in service, the mere fact is not 
enough to establish a chronic chest disorder. There were no 
manifestations sufficient to identify any disease entity of 
the chest during the veteran's active duty service. 38 C.F.R. 
§ 3.303(b).  Further, generally, to qualify for service 
connection, the veteran must prove the existence of a current 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Chest 
pain alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Id.
For this and the reasons listed above, as the preponderance 
of the evidence is against the veteran's claim, it must be 
denied.


D.  Entitlement to service connection for an abnormal EKG.

The veteran contends that he is entitled to service 
connection for an abnormal EKG taken in 1987 during his 
active duty service.  Service medical records indicate the 
veteran did in fact have an abnormal EKG in service.  
However, no subsequent cardiovascular disease was found.  For 
a review of post-service medical records, see the discussion 
above in connection with the veteran's claim of entitlement 
to service connection for chest pains.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the veteran's 
claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 
(1994)(where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation. 
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  In the instant case, there has been no 
showing that an abnormal EKG caused a disabling condition 
such that there has been impairment in the veteran's earning 
capacity.  Further, in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the 
veteran's claim of entitlement to service connection for an 
abnormal EKG is denied.

E.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

The veteran contends that he incurred a skin disorder a 
result of his active duty service.  Specifically, he has 
asserted that his skin disorder is due to exposure to 
herbicides such as Agent Orange, while he served in Vietnam.

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, while the veteran is now 
presumed to have been exposed to herbicides during service, 
the basic entitlements of service connection have not been 
meet, which shall be explained in greater detail below. 
38 C.F.R. § 3.303(a). The Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, supra.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

The veteran's DD-214 indicates that the veteran received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  Therefore, having served in the Republic of Vietnam, 
the veteran is presumed to have been exposed during his 
period of service to an herbicide agent. 38 U.S.C.A. § 
1116(f). 

However, the Board finds that while the veteran has claimed 
that he has a skin disorder, there is no medical evidence of 
record that the veteran has in fact been diagnosed with one.  
As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure. 38 C.F.R. § 3.309(e).  Moreover, 
there is no evidence of a skin disorder, which manifested 
within the one-year presumptive period.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  Thus, the Board shall proceed 
with determining entitlement to service connection on a 
direct causation basis. Notwithstanding the aforementioned 
provisions relating to presumptive service connection, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service medical records are negative for a diagnosis of a 
skin disorder.  A review of the post-service evidence of 
record, which includes, but is not limited to reports of VA 
examination in January 1991, March 1992, September 1999, and 
January 2001, as well as VA outpatient treatment records 
dated between 1998 and 2000, are all devoid of any complaints 
or diagnoses of a skin disorder.   

In the absence of proof of a present disability, there is no 
valid claim presented. Brammer, supra.  Therefore, service 
connection for a skin disorder, to include as a result of 
exposure to herbicides, is not warranted.   The Board finds 
the preponderance of the evidence is against the veteran's 
claim and as the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and his claim must be denied.  An 
additional VA examination is not necessary in the instant 
case, as there is no evidence of a skin disorder in service 
or any diagnoses of a current skin disorder. 38 U.S.C.A. 
§ 5103A(d)


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for right ear hearing loss and to this extent, the 
appeal is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for residuals of head and 
neck injuries is denied.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for an abnormal EKG is 
denied.

Entitlement to service connection for a skin condition, to 
include as result of exposure to herbicides, is denied.


REMAND

The veteran has also filed claims of entitlement to 
compensable evaluations for varicose veins of the right and 
left lower extremities.  A preliminary review of the claims 
folder reveals that the matters are not ripe for appellate 
disposition.  As noted at the outset, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, among other directives, the 
VCAA eliminated the well-grounded claim requirement, expanded 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  It appears that the VCAA applies to 
this case even though the claim was filed before enactment of 
the law since VA had not finally completed adjudication of 
the claim before the law was passed.  See Kuzma, supra.  
Regardless of whether the VCAA applies to this claim, the 
fact is that there has been no compliance with this law, as 
discussed in more detail below.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to his 
increased rating claims.  While the veteran was provided the 
legal criteria necessary in order to establish entitlement to 
an increased rating, the RO failed to notify the veteran of 
any information or evidence needed to substantiate his claims 
and what evidence VA had already obtained.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claims, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

While the case is in remand status, the veteran should be 
afforded a VA examination.  The last VA examination of record 
is dated in January 2001.  The Board finds that the January 
2001 VA examination is inadequate for evaluating the 
veteran's current level of impairment.  38 C.F.R. § 4.70.  In 
addition, as the aforementioned report of examination is 
almost three years old, a re-examination is necessary to 
verify whether there has been an improvement in the veteran's 
varicose veins or a material change in disability. 38 C.F.R. 
§ 3.327(a)

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:


1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  The veteran should be scheduled for a 
VA examination by an appropriately 
qualified physician to determine the 
severity of his service-connected 
varicose veins of the right and left 
lower extremities. All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail. 
The examination must be conducted taking 
into account the entire medical history.  
In the report of the examination, the 
examiner should respond to whether the 
veteran's varicose veins of the right and 
left lower extremities are manifested by: 

a)	Intermittent edema of the extremity or 
aching and fatigue in the leg after 
prolonged standing or walking, with 
symptoms relieved by elevation of the 
extremity or compression hosiery;
b)	Persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without beginning 
stasis pigmentation or eczema;
c)	Persistent edema and stasis 
pigmentation or eczema with or without 
intermittent ulceration;
d)	Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration;
e)	Massive board-like edema with constant 
pain at rest.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the above 
questions, he/she should so state. The 
veteran must be properly informed of his 
scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655. If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  Thereafter, the veteran's claim of 
entitlement to compensable evaluations 
for varicose veins of the right and left 
lower extremities should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



